Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17, 19, 21, 22, 24, 26, 27, 29, 33, and 34 are all the claims pending in the application. 
Claim 27 is amended.
Claims 17, 19, 21, 22, 24, 26, 27, 29, 33, and 34 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed August 4, 2022.

Response to Arguments
Regarding the 101 rejections, the rejections are withdrawn in light of the amendments to the claims because the claims are no longer directed to software per se.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts Dane does not teach a Bayes classifier or comparing a potential job bucket to a predefined job bucket.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Dane to teach a Bayes classifier and because Applicant does not explain how or the categorization taught by Danes, Fig. 19 and ¶[0140], would not teach this limitation.
Second, Applicant asserts the combination of Dane and Modal does not teach a Bayes classifier.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Dane or Mondal to teach a Bayes classifier.
Third, Applicant asserts Potratz does not remedy the deficiencies of Dane and Mondal because Potratz is not directed screening applicants.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Potratz was relied on to teach matching using a Bayes classifier, not screening applicants.
Fourth, Applicant asserts the combination of Danes, Mondal and Potratz does not teach using different machine learning algorithms.  Examiner respectfully does not find this assertion persuasive because the combination of Danes, Mondal and Potratz taches using machine learning algorithms, e.g. Mondal ¶[0053], and Examiner finds no evidence using multiple machine learning algorithms would produce new and unexpected results.  As such claim multiple machine learning algorithms is obvious in light of the combination of Danes, Mondal and Potratz because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.
Accordingly, the 103 rejections are maintained.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane, US Pub. No. 2010/0114789, herein referred to as "Dane", in view of Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal", further in view of Potratz et al, US Pub. No. 2017/0193450, herein referred to as "Potratz".
Regarding claim 17, Dane teaches
including an input component configured to retrieve applicant data associated with the candidate from an ATS database of said ATS (inputs candidate data, ¶¶[0076], [0109] and Fig. 2; see also e.g. ¶¶[0011], [0014] discussing applicant tracking);
said processor including a job data input component comprising a first classifier (classifies jobs, ¶¶[0125]-[0126] and Fig. 2)
and configured to input job data from a jobs database (job specifications are input, ¶¶[0076]-[0077]),
and wherein said jobs database comprises data for jobs grouped into one or more pre-defined job buckets based on similarities between one or more of said jobs (job specifications are classified based on various categories, Fig. 19 and ¶[0140]); 
said job data input component being configured to input the job data for one of said one or more pre-defined job buckets corresponding to a job description of the selected role (job is assigned to category if match exists, Fig. 19 and ¶[0140]), 
wherein said first classifier of said job data input component is configured to process said job description for the selected role to generate a potential job bucket for said job description for the selected role (job specifications are classified based on various categories, Fig. 19 and ¶[0140] and classifies unknown data, ¶[0126] and Fig. 17); 
said processor including a string matching mechanism configured to compare the potential job bucket for said job description for the selected role against the one or more pre- defined job buckets (extracts short phrases as elements, ¶¶[0061], [0104], Figs. 4 and 7 and compares elements to known topics, ¶¶[0099], [0106], [0117]); 
wherein said job data input component is configured to one of: add said job description for the selected role to an existing job bucket for said description for the selected role in the job database in response to the potential job bucket for said job description for the selected role matching the existing job bucket for said description for the selected role, and generate the new job bucket for said job description for the selected role in response to said job description for the selected role failing to match one of said one or more pre- defined job buckets, wherein said job data input component is configured to create the new job bucket for said job description for the selected role in the job database of the ATS (job is assigned to category if match exists, Fig. 19 and ¶[0140].  Please note, because this limitation states the input component is configure to do one of the claimed functions, the scope of this limitation includes an embodiment that only adds the job description to an existing bucket).
However Dane does not teach but Mondal does teach
a processor operatively coupled to an Applicant Tracking System (ATS) for the organization (processor and database, e.g. ¶[0006]; see also ¶¶[0041]-[0042], [0077] discussing tracking employees and applicants),  
said processor including another input component configured to input historical data associated with the selected role from a database (retrieves performance data of employees in their roles, ¶[0047]; see also ¶¶[0032]-[0034] discussing assessing existing workforce); 
said processor including a first machine learning algorithm configured to generate an ideal candidate profile (generates an ideal candidate profile, ¶¶[0006], [0037], [0046]; see also ¶[0053] discussing machine learning)
comprising an ideal candidate token list for the selected role based on ideal candidate data (ideal candidate profile includes list of qualities, Fig. 10 and ¶[0069]), 
said historical data and said job data for an associated pre-defined job bucket of the one or more pre-defined job buckets (generates an ideal candidate profile for a role, ¶¶[0006], [0037], [0046], [0069], based on job performance data of employees, e.g. ¶¶[0046]-[0047] and Fig. 3A), 
wherein said ideal candidate token list is generated by the first machine learning algorithm by parsing and contextualizing said ideal candidate data (generates an ideal candidate profile for a role, ¶¶[0006], [0037], [0046], [0069], based on job performance data of employees, e.g. ¶¶[0046]-[0047] and Fig. 3A), 
and wherein the first machine learning algorithm is further configured to revise the ideal candidate profile based on historical decision data characterizing a previous hiring or selection decision associated with one or more previous candidates for the selected role (tracks performance of candidates after being hired to use as feedback to re-adjust weighting, ¶[0077]); 
said processor including a second machine learning algorithm configured to generate a candidate profile for the candidate comprising a candidate token list based on said applicant data from said ATS (determines a candidate profile, ¶¶[0071], [0076] and Fig. 9; see also ¶[0053] discussing machine learning), 
wherein said candidate token list is generated by the second machine learning algorithm parsing and contextualizing said applicant data (determines a candidate profile based on information associated with the job candidate, ¶¶[0071], [0076]);
 and said processor including a third machine learning algorithm configured to process said candidate token list of said candidate profile and said ideal candidate token list of said ideal candidate profile to compute a suitability rating for the candidate for the selected role (compare job candidate profile to ideal candidate profile to determine a percent match, ¶¶[0072], [0076] and Figs. 3A and 9).  
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane with the ideal candidate profiles of Mondal because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  Dane teaches evaluating candidates based on "must have" qualifications, e.g. ¶[0175] and Fig. 25, that are manually entered, ¶[0050].  One of ordinary would have simply substituted the "must have" qualifications of Dane with the automatically generated ideal candidate profiles of Mondal to reduce the amount of manual data manipulation required. 
However, the combination of Dane and Mondal does not teach but Potratz does teach:
said processor including a job data input component comprising a first Bayes classifier (predicts profile match using Bayes classifier, ¶[0089]) 
Further, it would have been obvious at the time of filing to combine the job description classification and matching based on ideal candidates of Dane and Mondal with the Bayes classifier of Potratz because Mondal explicitly suggests using Bayesian methods, ¶[0066] of Mondal; see also MPEP 2143.I.G.
However, the combination of Dane, Mondal and Potratz does not explicitly teach:
a second Bayes classifier
Nevertheless, it would have been obvious at the time of filing to include multiple classifiers because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Examiner finds no evidence using multiple classifiers would produce new and unexpected results and accordingly finds the claims obvious in light of the teachings of Dane, Mondal and Potratz.

Regarding claims 22 and 27, claims 22 and 27 recite similar limitations as claim 17 and accordingly are rejected for similar reasons.

Regarding claim 33, the combination of Dane, Mondal, and Potratz teaches all the limitations of claim 27 and Dane further teaches:
wherein said step of generating the new job bucket comprises generating a job bucket title based on the job description of the selected job utilizing a pre-trained job role classifier (assigns various labels like occupation classification, ¶[0128] and Fig. 17; see also ¶[0108] discussing classification tool).  

Claims 19, 21, 24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane, Mondal, and Potratz further in view of Beggleman et al, US Pub. No. 2009/0119095, herein referred to as "Beggleman".
Regarding claim 19, the combination of Dane, Mondal, and Potratz teaches all the limitations of claim 17 and does not teach but Beggleman does teach:
determine if there are one or more restrictions on the generation of said new job bucket, and said further component being responsive to said one or more restrictions and being configured to perform a best match between said job data and one of said one or more pre-defined job buckets (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125]).  
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane, Mondal, and Potratz with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for processing medical data, ¶[0003] of Beggleman.  One of ordinary skill would have recognized the improvements in Beggleman could be applied to natural language processing of job descriptions, as taught by Dane.
Regarding claim 21, the combination of Dane, Mondal, Potratz and Beggleman teaches all the limitations of claim 19 and Dane further teaches:
wherein said one or more restrictions comprise a geographical location of the selected role and/or a business unit of the organization (constraints when classifying include functional area, ¶[0127] and Fig. 17; see also ¶[0130] discussing functional area).  

Regarding claim 24, 26, and 29, claims 24, 26, and 29 recite similar limitations as claims 19 and 21 and accordingly are rejected for similar reasons.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane, Mondal, and Potratz further in view of Shaw et al, US Pub. No. 2011/0055041, herein referred to as "Shaw".
Regarding claim 34, the combination of Dane, Mondal, and Potratz teaches all the limitations of claim 33 and does not teach but Shaw does teach:
wherein said new job bucket is assigned a lower priority in relation to said one or more predetermined job buckets (exact matches are identified as top matches by assigning a match coefficient of 1, ¶[0074], inexact matches are assigned lower match coefficients, ¶[0081]; see also ¶¶[0075]-[0080] discussing match coefficient calculation).  
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane, Mondal, and Potratz with the normalizing labor pool data of Shaw because known work in one field of endeavor may prompt variations of it for use the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that job postings which exactly match known categorizations should be identified as exactly matching when classifying job postings whereas job postings that do not exactly match should be identified as being not an exact match, e.g. via the match coefficient of Shaw

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629